DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-13, 22, 24, 27 and 30-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly render obvious the invention provided by the independent claims. The closest prior arts considered on the record are Yao (US 4,563,202), Berger (US 3,090,683) and Lucadamo et al. (US 4,720,294). Yao discloses a method for producing a purified carbon dioxide (C02) recycle stream 72 and a natural gas liquids stream (54/64/73) comprising dehydrating (in section drum 98) a wet C02 recycle stream (e.g., stream 96) in a section drum (98) to produce a CO2 recycle stream (stream withdrawn from the drum, See fig. 2); cooling the C02 recycle stream (feed from 30 cooled in 32) in a heat exchanger 32 to produce a cooled C02 recycle stream (stream withdrawn from HX 32), wherein the C02 recycle stream comprise C02, C1-C2 hydrocarbons, C3-C8 hydrocarbons and H2S (see column 3-4, feed contains lighter boiling hydrocarbons and heavier boiling hydrocarbons; further see column 5- stream 54); separating the cooled C02 recycle stream into a cooled purified CO recycle stream 48/72/110 and a sour NGL rich stream 54/64 in a NGL stabilizer 12/14 wherein the cooled purified C02 recycle stream comprises the C02 and the C1-C2 hydrocarbons (streams 48 and 72) and wherein the sour NGL rich stream comprise C3-C8 hydrocarbons and the H2S (streams 54 and 64 contain propane and 8+ can be separated out (see NGL stream 12) and that the NGL product stream can contain C3-C8 hydrocarbons (see table in columns 5-6; stream 12). The prior arts, however, fails to anticipate or fairly render obvious of the independent claim specifically the limitation wherein “the cooled purified CO2 recycle stream comprises the CO2, the C1-C2 hydrocarbons, and a first portion of the C3 hydrocarbons, wherein the CO2 comprises greater than 0.50 mole fraction of the cooled purified CO2 recycle stream, wherein the sour NGL rich stream comprises a second portion of the C3 hydrocarbons, the C4-C8 hydrocarbons, and the H2S, wherein the first portion of the C3 hydrocarbons is less than the second portion of the C3 hydrocarbons, wherein both the first portion of the C3 hydrocarbons and the second portion of the C3 hydrocarbons is greater than 0.00 mole fraction” as recited in the independent claims 1 and 7. Accordingly, claims 1 and 7 and those dependent thereupon (i.e., claims 2-6, 8-13, 22, 24, 27 and 30-33) are allowable over the prior art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763